                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5:18-CV-471-BO

CRAIG RENARD MERRITT,                         )
     Appellant,                               )
                                              )
V.                                            )                      ORDER
                                              )
EAST ROCK FINANCIAL, LLC,                     )
     Appellee.                                )

             ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              RALEIGH DIVISION


        This matter comes before the Court following the entry of an order directing appellant to

show cause why this case should not be dismissed with prejudice for failure to prosecute under

Federal Rule of Civil Procedure 41 (b ). [DE 5]. Appellant has failed to respond to the Court's order

within the time provided or to show cause why this case should not be dismissed. Accordingly,

this action is DISMISSED WITH PREJUDICE for failure to prosecute. The clerk is DIRECTED

to close the case.



SO ORDERED, thisM_ day of April, 2019.




                                           ~LJ.4~
                                               DISTRI~
                                                RRENCEW:B0YLE
                                              CHIEF UNITED STATES
